Citation Nr: 0214883	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  95-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease, to include as a result of exposure to herbicides.

2. Entitlement to service connection for migraine headaches, 
to include as a result of exposure to herbicides.

3. Entitlement to service connection for the residuals of a 
lumbar spine injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied the veteran's claims of entitlement to 
service connection for peptic ulcer disease, migraine 
headaches, and the residuals of a lumbar spine injury.  The 
veteran received several hearings during the course of this 
appeal, to include a hearing before the undersigned Member of 
the Board at the RO (i.e. a travel board hearing) in November 
2000.

This case was most recently remanded in March 2000.  
Appropriate development was accomplished and the issues 
listed on the title page were returned to the Board for 
further appellate consideration.

During the initial stages of this appeal the veteran was 
represented by a private attorney.  That individual has lost 
his authority to represent veterans before the VA.  The 
veteran has been so notified, and was offered a choice for 
other representation.  There was no pertinent response.  As 
such, the veteran is representing himself in the course of 
this appeal.


FINDINGS OF FACT

1. Peptic ulcer disease was not diagnosed until many years 
after service, and no medical evidence has been submitted 
linking the veteran's peptic ulcer disease to service.  It 
is not shown to be related to herbicide exposure.

2. Migraine headaches were not diagnosed until many years 
after service, and no medical evidence has been submitted 
linking the veteran's migraine headaches to service.  It 
is not shown to be related to herbicide exposure.

3. No medical evidence has been submitted linking the 
veteran's current lumbar spine condition to any incident 
or injury which occurred in service.  Congenital and 
developmental defects are not disabilities for which 
compensation may be paid.


CONCLUSIONS OF LAW

1. Peptic ulcer disease was not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2. Migraine headaches were not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein as a result of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3. A lumbar spine injury was not incurred in or aggravated by 
active service, developmental or congenital defects are 
not subject to service connection.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303,  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  Consideration and notification of the 
provisions of this new statute was conducted as a result of 
the most recent Board remand.

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 1995 rating 
action, and were provided a Statement of the Case dated April 
1995, and a Supplemental Statement of the Case dated May 
2002, as well as Board Remands dated February 1998 and March 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in September 
2001, explaining the veteran's rights under the VCAA.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim. Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

The veteran's service medical records contain no mention of 
the veteran ever being seen with complaints of, or being 
treated for, headaches or any gastrointestinal problems.  
Records dated July 1967 contain a brief notation indicating a 
back problem, for which the veteran received an injection.  
Records dated July 1968 indicate that the veteran complained 
of back pain which he had as a result of climbing a 20-foot 
telephone pole and sliding down it.  The impression at that 
time was of mild back strain.  The veteran was seen twice in 
July 1968 for this back pain, and at no other time.  
Medication was described.  The veteran's separation 
examination does not contain any complaints or findings of 
back problems, headaches, or any gastrointestinal problems.

Treatment records dated as early as 1993 show the veteran 
undergoing periodic treatment, including surgery, for a 
number of gastrointestinal conditions, to include 
gastroesophageal reflux, duodenitis with bowel reflux, hiatal 
hernia, esophagitis, gastric erosion, and peptic ulcer 
disease.

X-rays of the veteran's spine dated November 1994 found a 
normal lumbar spine, except for minimal scoliosis of the 
upper lumbar segment.

The report of a VA examination dated November 1994 indicates, 
in relevant part, that the veteran reported that since a fall 
from a telephone in service from a height of 25 feet, he has 
had intermittent lower back pain without radiation.  Lumbar 
spine examination revealed tenderness to palpation at the L3-
L5 level in the midline.  Forward flexion was 30 degrees, 
backward extension was 10 degrees, lateral flexion was 20 
degrees, and rotation was 30 degrees.  He ambulated with a 
slow gait with the use of a cane.  The veteran was diagnosed 
with the residuals of a lumbar spine injury.

The report of a VA neurological examination dated November 
1994 found that the veteran reported that he began having 
headaches soon after he got out of the service.  He reported 
those headaches as being extremely severe in the 1980s, 
causing him to be incapacitated almost on a weekly basis, but 
that in the past few years, the headaches have become less 
severe, and not quite as frequent.  He indicated that he 
currently had about four to six headaches a month, which 
began without warning and were associated with a severe pain 
in the temporal and frontal regions, and would last anywhere 
from a few hours to an entire day.  The veteran reported that 
he was told in the 1980s that these were migraine headaches, 
and no intracranial pathology was found to explain the 
headaches he was having.  The veteran was diagnosed with 
migraine headaches occurring four to six times a month.

The veteran received a Travel Board hearing before a previous 
Member of the Board in May 1997.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported an incident in which he fell 35 feet down a pole 
while replacing a light bulb.  He indicated that he landed on 
his feet.  He reported that he was taken to a medic, but 
received little treatment at that time, other than pain 
medications for the pain in his back.  The veteran reported 
that his back pain has been fairly consistent over the years.  
He indicated that he had not had any intervening injuries to 
his back.  The veteran related that his back pain is about 
the same as it was in 1977, painful with muscle spasms, and 
occasional pain radiating down his legs.  The veteran also 
related his gastrointestinal problems.  The veteran reported 
that he was first seen for problems with headaches in 1984 or 
1985, at the VA, but was not given an etiology for these 
headaches.

The veteran received an MRI of his brain in October 1997, in 
conjunction with complaints of seizures.  The impression was 
of an essentially normal MRI of the brain with only slight 
asymmetry of the hippocampi.

An X-ray of the veteran's spine taken in May 1998 found 
scoliosis of the lumbar spine convexed to the right.  There 
was no spondylosis or listhesis.  There was suggestion of 
mild compression deformity of the T12 vertebral body 
anteriorly that could be from old trauma.  The examiner's 
impression of was osteopenia and mild scoliosis, with 
possible mild compression of T-12.

The veteran received a VA orthopedic examination for his 
spine in May 1998.  The report of that examination indicates, 
in relevant part, that the veteran reported falling from a 
phone pole in service, and some current low back pain that 
varied in intensity.  The examiner noted that the veteran was 
capable of standing with balance assistance.  His pelvis and 
shoulders were level, but he had a kyphoscoliotic curve with 
a squared off trunk.  The examiner noted that the kyphos was 
mild, and located at approximately T9-T10.  The examiner 
found that the veteran's X-rays showed a slight scoliotic 
curve,  The examiner diagnosed the veteran with developmental 
kyphoscoliosis of the axial skeleton, and low back pain, by 
history.  The examiner indicated that the etiology of the 
veteran's kyphoscoliosis was developmental and dated back to 
adolescence.  The examiner noted that he considered the 
conflict between the veteran's account of falling, and the 
July 1968 note in the veteran's service medical records of 
sliding down a pole, as well as the fact that there was 
nothing in the record to indicate frequent visits regarding 
the veteran's back, or complicated or involved treatment.  
The examiner indicated that, in his opinion, the veteran's 
basic medical condition complicated his total evaluation, but 
with the muscle bulk and tone that he demonstrated in the 
examination, coupled with electromyogram and nerve conduction 
studies, he did not believe that the veteran's problem was 
coming from his low back, and that the most logical diagnosis 
was back pain, etiology as yet undetermined.  The examiner 
indicated that he could not establish that the onset of the 
veteran's back pain originated in service, and was more apt 
to feel that the veteran's low back symptoms were secondary 
to changes of maturation superimposed on the effects of his 
kyphoscoliotic curve.

The veteran testified at a hearing at the RO in August 1998, 
however, that hearing dealt exclusively with a claim not 
presently at issue.

The veteran testified at a hearing before the undersigned 
Member of the Board in November 2000.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported that he fell 30 feet from a lightpole, and was 
rendered breathless.  He indicated that at that time, he was 
given pain pills for problems with his back, and that he has 
had continuing problems with his back ever since.  The 
veteran reported that he has never had any treatment for his 
back, and has just put up with the pain he suffered 
throughout the years.  He further indicated that he was 
diagnosed with peptic ulcer disease by the VA around 1994.  
The veteran indicated, however, that he has had stomach 
trouble for years.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  Congenital 
and developmental defects as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

The regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2001).  
Furthermore, in August 1996, the Secretary of Veterans 
Affairs determined that presumptive service connection is not 
warranted for conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 
1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).


Entitlement to service connection for peptic ulcer disease, 
to include as a result of exposure to herbicides.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for peptic ulcer 
disease either or a direct basis, or as due to exposure to 
herbicides.  In this regard, as to the provisions of 38 
C.F.R. § 3.309(e), peptic ulcer disease is not a condition 
for which service connection, as due to herbicide exposure, 
may be presumed.  Although the veteran could still be granted 
service connection for peptic ulcer disease as due to 
herbicide exposure with proof of actual direct service 
connection, the veteran has presented no evidence linking his 
peptic ulcer disease to herbicide exposure.

As to service connection on a direct basis, the Board notes 
that the veteran has not presented any evidence linking his 
peptic ulcer disease to service.  Service medical records are 
completely negative for any treatment for any 
gastrointestinal disorder, and although the veteran has 
indicated that he suffered stomach problems for many years 
after service, there are no records earlier than 1993, 25 
years after the veteran was discharge from service, which 
indicate that the veteran was seen for complaints of, or 
treatment for, any gastrointestinal condition.  With no 
evidence presented to indicate that the veteran suffered from 
a gastrointestinal condition until 25 years after discharge 
from service, no evidence presented to indicate that he 
suffered from any gastrointestinal condition in service, and 
no medical evidence submitted indicating that the veteran's 
peptic ulcer disease was related to service or might be 
presumed to have been related to service, the veteran's claim 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to service connection for migraine headaches, to 
include as a result of exposure to herbicides.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted, either on a direct 
basis, or as due to exposure to herbicides, for migraine 
headaches.  In this regard, as to the provisions of 38 C.F.R. 
§ 3.309(e), migraine headaches are not a condition for which 
service connection, as due to herbicide exposure, may be 
presumed.  Although the veteran could still be granted 
service connection for migraine headaches as due to herbicide 
exposure with proof of actual direct service connection, the 
veteran has presented no evidence linking his headaches to 
herbicide exposure.

The Board also finds that service connection for migraine 
headaches is not warranted on a direct basis.  In this 
regard, although the veteran has reported that he was 
evaluated in the 1980s as having migraine headaches, and a 
November 1994 VA examination found the veteran to have a 
diagnosis of migraine headaches, there have been no medical 
records submitted which indicate that the veteran has 
received treatment for headaches at any time after service.  
The veteran's service medical records are also completely 
negative for any complaints of, or treatments for, headaches.  
With no evidence submitted indicating that the veteran has 
received treatment for headaches, no indication that he ever 
suffered headaches in service, and no medical evidence 
linking the veteran's headaches to service, the Board finds 
that service connection for headaches must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to service connection for the residuals of a 
lumbar spine injury.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a lumbar spine injury.  In making this finding, the Board 
looks particularly at the opinions expressed in a May 1998 VA 
examination, in which the examiner indicated that he could 
not establish that the onset of the veteran's back pain 
originated in service, and was more apt to feel that the 
veteran's low back symptoms were secondary to changes of 
maturation superimposed on the effects of his kyphoscoliotic 
curve.  Although the veteran did have an incident in service 
in which he hurt his back, the Board notes that his 
separation examination was negative for any back disability, 
and the veteran himself has indicated that he has not 
received any treatment for his back for many years since 
service.  Thus the Board finds that the veteran's back injury 
in service was acute and transitory, and not related to any 
current back disability the veteran suffers from, which is 
due to changes of maturation superimposed on the effects of 
his kyphoscoliotic curve.  Congenital or developmental 
defects are not subject to service connection of compensation 
benefits.  A chronic acquired back disorder relating from 
service is not shown.  38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDERS

Entitlement to service connection for peptic ulcer disease, 
to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for migraine headaches, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for the residuals of a 
lumbar spine injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

